Citation Nr: 1549119	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C with cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1975 to June 1975.  He also had service in the Marine Corps Reserves with periods of active duty training (ACDUTRA) and inactive duty training (IDT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied service connection for hepatitis C with cirrhosis.

The Veteran testified before the undersigned at a Board videoconference hearing in August 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his hepatitis C with cirrhosis is due to military service.  Specifically, he contends that it is due to a tattoo he obtained during a period of ACDUTRA or from vaccinations during service.

During the Board videoconference hearing, the Veteran reported that he obtained his tattoo during a period of ACDUTRA in 1976.  However, a review of the Veteran's service treatment records indicates that the tattoo was obtained in July 1979, which appears to be during a period of ACDUTRA.  While the reserve retirement point sheet has been associated with the claims file, the specific dates of ACDUTRA and IDT service are not established in the record.  Verification of reserve service periods is required, as service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or an injury incurred or aggravated by IDT.  38 U.S.C.A. §§ 101 (24), 106, 1110; see also Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  On remand, information regarding the appellant's reserve service periods must be obtained.  

Additionally, during the videoconference hearing, the appellant reported that he receives benefits from the Social Security Administration (SSA).  However, a copy of his SSA records has not been associated with the claims file.  Accordingly, SSA records must be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  Any negative search should be noted in the record and communicated to the Veteran.

Efforts to obtain SSA must continue until they are obtained, unless it is reasonably certain that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Take all necessary steps to verify the Veteran's periods of ACDUTRA and IDT.  Specifically, periods of reserve service in July 1979 must be obtained.  Reserve retirement point sheets are not adequate for this purpose; rather, the specific dates of the Veteran's ACDUTRA and/or IDT service are required.  Efforts to verify such service should be documented in the claims file.

3.  If the reserve records demonstrate ACDUTRA or IDT on July 19, 1979, schedule the Veteran for a VA examination to determine the etiology of his hepatitis C with cirrhosis.  The claims file, including this remand, must be reviewed by the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hepatitis C with cirrhosis was caused or aggravated by (i.e. permanently worsened beyond the normal progression of the disease) by active service, to include any period of confirmed ACDUTRA or IDT?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the relationship, if any, between hepatitic C and the tattoo noted in the July 1979 service treatment record and any vaccinations, to include airgun innoculations, provided during service.

The examiner must also discuss the conflicting private medical opinions of record.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




